         Case 18-05693-hb           Doc 224 Filed 11/23/20 Entered 11/23/20 09:51:58                         Desc
                                       Generic Text Order Page 1 of 1
950BNC


                                              United States Bankruptcy Court
                                                 District of South Carolina


Case Number: 18−05693−hb                                       Chapter: 13

In re:
 Melissa Arletta Hogan
 fka Melissa Singleton




                                                                                                    Filed By The Court
  Entered By The Court                                    ORDER                                         11/23/20
        11/23/20                                                                                      Laura A. Austin
                                                                                                       Clerk of Court
                                                                                                    US Bankruptcy Court


Order Continuing Motion for Protective Order. The Matter is Continued. AND IT IS SO ORDERED. Signed by: Chief Judge
Helen E. Burris, US Bankruptcy Court − District of South Carolina (related document(s)214). Hearing scheduled for 12/9/2020 at
10:00 AM at Spartanburg. The case judge is Helen E. Burris.




                                                               Chief United States Bankruptcy Judge
